Motion Granted; Order filed June 12, 2012




                                           In The

                        Fourteenth Court of Appeals
                                        ____________

                                 NO. 14-12-00530-CV
                                   ____________

             DALLAS CITY LIMITS PROPERTY CO., L.P., Appellant

                                             V.

AUSTIN JOCKEY CLUB, LTD., CRADY, JEWETT & MCCULLEY, L.L.P., AND
           KTAGS DOWNS HOLDING COMPANY, L.L.C, Appellees


                        On Appeal from the 127th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-16733


                                          ORDER

      This is an appeal from a judgment signed May 24, 2012. On June 11, 2012,
appellant filed a motion in this court requesting temporary stay of post-judgment
proceedings pending this court’s review of the trial court’s order setting appeal bond. See
Tex. R. App. P. 24.4.

      It appears from the facts stated in the motion that appellant’s rights will be
prejudiced unless immediate temporary relief is granted. Accordingly, we grant the
motion and issue the following order.
         We therefore ORDER that post-judgment proceedings in the court below be
stayed in trial court cause number 2010-16733, styled Crady, Jewett & McCulley v.
Austin Jockey Club, Ltd., Dallas City Limits Property Co., L.P. and KTAGS Downs
Holding Company, LLC. The proceedings are stayed until decision by this court of
appellant’s motion to review order on supersedeas bond or until further orders of this
court.

                                       PER CURIAM